Citation Nr: 1317877	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  03-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to a monetary allowance as a child of a Vietnam Veteran with disability resulting from spina bifida.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to December 1968 and is appealing this matter as custodian of his son.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in April 2005, September 2007, March 2012, and January 2013 when it was remanded for further development and for due process reasons.

By a June 2012 letter from VA the Veteran was advised to submit a VA Form 21-22 if he desired representation.  He did not respond; therefore, the Board concludes that he is proceeding pro se.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

The Board's January 2013 remand specifically instructed the RO to take the following actions: notify the Veteran that treatment records and clarification from Dr. F.A. and Dr. B.G. regarding whether his son has a form or manifestation of spina bifida are necessary to adequately decide his claim; ask the Veteran to provide authorization for release of all records of treatment or evaluation of his son from the Alamo City Medical Group (to include by Dr. F.A. and Dr. B.G.) so VA can assist him in obtaining these records; notify the Veteran that if VA is unable to obtain these treatment records, it is ultimately his responsibility to secure them for the record; and advise the Veteran of the importance of this information and of the provisions of 38 C.F.R. § 3.158.  The RO was also instructed to make another attempt to obtain complete records of all treatment and evaluations from the Alamo City Medical Group (to include by Dr. F.A. and Dr. B.G.), and to request each doctor to provide a clarifying statement regarding whether the Veteran's son has spina bifida as defined by VA (in 38 C.F.R. § 3.814 (c)(4)) .

None of the aforementioned action was taken following the Board's January 2013 remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand for corrective action is necessary.

The Board notes that the claims file has been reconstructed and now includes all of the evidence that was previously referred to as missing, including August 1982 to May 2002 treatment records from the Alamo City Medical Group/Dr. F.A..

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include releases for private medical records) is not received within a year following the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the Veteran that treatment records and clarification from Dr. F.A. and Dr. B.G. regarding whether his son has a form or manifestation of spina bifida are necessary to adequately decide his claim.  The Veteran should be asked to provide authorization for release of all records of treatment or evaluation of his son from the Alamo City Medical Group (to include by Dr. F.A. and Dr. B.G.) so VA can assist him in obtaining these records.  The Veteran should be notified that if VA is unable to obtain these treatment records, it is ultimately his responsibility to secure them for the record.  

2.  The RO should thereafter attempt to obtain complete records of all treatment and evaluations from the Alamo City Medical Group (to include by Dr. F.A. and Dr. B.G.); and each of those doctors should be asked to provide a clarifying statement regarding whether or not the Veteran's son has spina bifida as defined in 38 C.F.R. § 3.814(c)(4) [they should be provided a copy of § 3.814(c)(4) for that purpose].  The Veteran must cooperate in this matter by providing the necessary releases.  If any records requested are unavailable, the reason must be explained for the record.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claim (under 38 C.F.R. § 3.158(a), if applicable - i.e., if the Veteran declines to provide releases for the private records sought).  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The purpose of this remand is to ensure that all necessary development is completed.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

